 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                                            Case No. 1:18-cv-01585-EPG
10   AARON NASH FERGUSON,
                                                            ORDER RESETTING HEARING AND
11                  Plaintiff,                              DIRECTING DEFENDANT TO FILE A
                                                            HARD COPY OF THE
12          vs.                                             ADMINISTRATIVE RECORD
13   ANDREW SAUL,
     Commissioner of Social Security,
14
15                  Defendant.
16
17          The hearing for oral argument on Plaintiff’s appeal of the decision by the Commissioner

18   of Social Security denying benefits, is reset to November 26, 2019, at 2:00 p.m.. Defendant is

19   directed to file a hard copy of the administrative record not less than thirty days prior to that

20   hearing.
     IT IS SO ORDERED.
21
22      Dated:     October 18, 2019                              /s/
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28



                                                   1
